Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 09/18/2020.
Claims 1-23 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a measuring step in which the controller obtains a measurement value of a sensor provided in the mechanical equipment;  a first storing step in which the controller generates a first model by machine learning using the measurement value of the sensor measured in a first period and stores the first model in a storage portion;  a second storing step in which the controller generates a second model by machine learning using the measurement value of the sensor measured in a second period after a trigger event has occurred in the mechanical equipment, and stores the second model in the storage portion; and  a determination step in which the controller determines a state of the mechanical equipment by using the measurement value of the sensor measured in an evaluation period and the first model and the second model stored in the storage portion in claim 1.
an extraction step in which the controller extracts a feature value from measurement values of the sensor that are measured in time series, wherein, in the first storing step,…
wherein, in the second storing step, the controller generates in claim 2, and the similar limitations recited in in claims 10-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20200125970 to TOYAMA et al. in view of USPN 20200285997 to Bhattacharyya et al.
Per claim 1:
Toyama discloses:
1. An information processing method for a controller to determine a state of mechanical equipment, the information processing method comprising: 
a measuring step in which the controller obtains a measurement value of a sensor provided in the mechanical equipment (Paragraph [0020] “data collecting unit 101… sensor is installed in a device, and in the case where sensor data can also be collected, sensor data may also be collected”; Paragraph [0040] “data collecting unit 101 collects sensor data measured by a sensor installed in the device”); 
a first storing step in which the controller  using the measurement value of the sensor measured in a first period and stores the first model in a storage portion (Paragraph [0019] “a data item set storing unit 104”; Paragraph [0040] “data collecting unit 101 collects sensor data measured by a sensor installed in the device”);  and 
a determination step in which the controller determines a state of the mechanical equipment by using the measurement value of the sensor measured in an evaluation period and the first model and the second model stored in the storage portion (Paragraph [0048] “the defect occurrence predicting unit 701 for estimating the current or future state of defect occurrence on the basis of past defect occurrence information of the data… estimate the current or the future occurrence state of defects which cannot be detected by the conventional technology”).

Toyama does not explicitly disclose generates a first model by machine learning; a second storing step in which the controller generates a second model by machine learning using the measurement value of the sensor measured in a second period after a trigger event has occurred in the mechanical equipment, and stores the second model in the storage portion. 
However, Bhattacharyya discloses in an analogous computer system generates a first model by machine learning (Paragraph [0363] “a machine learning algorithm is used to generate the engine models directly on the edge device”); a second storing step in which the controller generates a second model by machine learning  (Paragraph [0363] “ a machine learning algorithm is used to generate the engine models directly on the edge device”) using the measurement value (Paragraph [0347] “collects engine sensors data as a time series”) of the sensor measured  (Paragraph [0347] “collects engine sensors data as a time series”) in a second period after a trigger event has occurred in the mechanical equipment (Paragraph [0348,0349] “If data can be recorded at higher frequency, an aggregate (e.g., an average value) may be calculated for each second or other appropriate period… minute's average data were found to be more stable for developing statistical models and predicting anomalies than raw, high-frequency samples”), and stores the second model in the storage portion (Paragraph [0422] “error data from multiple engine sensors of interests and stores the calculated range for the tagged time periods in the edge device and/or cloud database for further analysis”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of generates a first model by machine learning; a second storing step in which the controller generates a second model by machine learning using the measurement value of the sensor measured  in a second period after a trigger event has occurred in the mechanical equipment, and stores the second model in the storage portion as taught by Bhattacharyya into the method of detecting defects as taught by Toyama. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of generates a first model by machine learning; a second storing step in which the controller generates a second model by machine learning using the measurement value of the sensor measured  in a second period after a trigger event has occurred in the mechanical equipment, and stores the second model in the storage portion to provide an efficient technique to detect anomalies using machine learning so that the anomalies can be detected during the runtime of the machine/equipment as suggested by Bhattacharyya (paragraph [0003]).
 
Per claim 2:
The rejection of claim 1 is incorporated and further, Toyama discloses an extraction step in which the controller extracts a feature value from measurement values of the sensor that are measured in time series (Fig. element 103 and related discussion). Toyama does not explicitly discloses wherein, in the first storing step, , the controller generates the first model by machine learning using the feature value extracted from the measurement values measured in the first period and stores the first model in the storage portion, and wherein, in the second storing step, the controller generates the second model by machine learning using the feature value extracted from the measurement values measured in the second period and stores the second model in the storage portion.
However, Bhattacharyya discloses in an analogous computer system  wherein, in the first storing step (Paragraph [0347] “collects engine sensors data as a time series”), the controller generates the first model by machine learning using the feature value extracted from the measurement values measured in the first period and stores the first model in the storage portion (Paragraph [0363] “create an engine model, a training time period is selected in which the engine had no apparent operational issues… a machine learning algorithm is used to generate the engine models”), and wherein, in the second storing step (Paragraph [0422] “error data from multiple engine sensors of interests and stores), the controller generates the second model by machine learning using the feature value extracted from the measurement values measured in the second period and stores the second model in the storage portion (Paragraph [0348,0349] “If data can be recorded at higher frequency, an aggregate (e.g., an average value) may be calculated for each second or other appropriate period… minute's average data were found to be more stable for developing statistical models and predicting anomalies than raw, high-frequency samples”).
The feature of providing wherein, in the first storing step, , the controller generates the first model by machine learning using the feature value extracted from the measurement values measured in the first period and stores the first model in the storage portion, and wherein, in the second storing step, the controller generates the second model by machine learning using the feature value extracted from the measurement values measured in the second period and stores the second model in the storage portion would be obvious for the reasons set forth in the rejection of claim 1.

Per claim 3:
The rejection of claim 2 is incorporated and further, Toyama discloses: 
determines the state of the mechanical equipment by using output signals output from the respective models (Paragraph [0048] “the defect occurrence predicting unit 701 for estimating the current or future state of defect occurrence on the basis of past defect occurrence information of the data… estimate the current or the future occurrence state of defects which cannot be detected by the conventional technology”).

Toyama does not explicitly disclose wherein, in the determination step, the controller inputs the feature value extracted from the measurement values measured in the evaluation period into all models stored in the storage portion.
However, Bhattacharyya discloses in an analogous computer system wherein, in the determination step, the controller inputs the feature value extracted from the measurement values measured in the evaluation period into all models stored in the storage portion (Paragraph [0510] “data filtering and model(s) generation process in which the stability of predictor variables is determined and used as a filter for model input data”).
The feature of providing wherein, in the determination step, the controller inputs the feature value extracted from the measurement values measured in the evaluation period into all models stored in the storage portion would be obvious for the reasons set forth in the rejection of claim 1.

Per claim 4:
4. The information processing method according to claim 3, wherein in the determination step, the controller calculates deviation degrees of the output signals from a measured value measured in the evaluation period, and the controller determines whether or not all the calculated deviation degrees are equal to or greater than a predetermined determination threshold (Paragraph [0033] “the data item set storing unit 104, in the case where the correlation calculated by the correlation calculating unit 105 is predetermined, it is not necessary to extract data items through the processing from the related data item classifying unit 102 to the data item set storing unit 104. In this case, the correlation calculating unit 105 calculates the correlation for the predetermined data item”).

Per claim 6:
6. The information processing method according to claim 1, wherein a predetermined period after start of use of the mechanical equipment is set as the first period (Paragraph [0034] “even in a case where the same equipment is used, in some cases the ratio of defective products changes depending on manufactured products, setting values, external environment, etc. For example, when a component 1 is manufactured, let us assume that the defect rate is about 0.1% in both cases of manufacturing with setting 1 and setting 2 to a certain timing T1”).

Per claim 7:
7. The information processing method according to claim 1, wherein a predetermined period after start of use of the mechanical equipment after the trigger event is set as the second period (Paragraph [0034] “There are cases in which, at a timing T2 one year later”).

Per claim 8:
The rejection of claim 1 is incorporated and further, Toyama does not explicitly disclose wherein the trigger event is a maintenance operation performed on the mechanical equipment. 
However, Bhattacharyya discloses in an analogous computer system8. The information processing method according to claim 1, wherein the trigger event is a maintenance operation performed on the mechanical equipment (Paragraph [0081] “Sensor readings from the engines are used to detect asset degradation and help with preventative maintenance applications… how each engine degrades over its life cycle. This information can then be used in practice to provide alerts or trigger maintenance”).
The feature of providing wherein the trigger event is a maintenance operation performed on the mechanical equipment would be obvious for the reasons set forth in the rejection of claim 1.

Per claim 9:
9. The information processing method according to claim 1, wherein the trigger event is replacement of a part performed in the mechanical equipment (Paragraph [0036] “when the defect rate of a product changes in the manufacturing device, a data item which may be a defect factor can be detected”).

Per claim 10:
10. The information processing method according to claim 4, wherein, in the determination step, the controller determines that there is a sign of malfunction of the mechanical equipment in a case where all the calculated deviation degrees are equal to or greater than the predetermined determination threshold (Paragraph [0053] “the sensor data can be detected according to the third embodiment, many types of defects can be dealt with such as defects appearing only in the category data, defects appearing only in the sensor data, and defects appearing through comparison between the category data and the sensor data”).

Per claim 11:
The rejection of claim 1 is incorporated and further, Toyama does not explicitly disclose a notification step in which a determination result of the determination step is notified to a user.
However, Bhattacharyya discloses in an analogous computer system a notification step in which a determination result of the determination step is notified to a user (Paragraph [0419] “detect and send notifications to on-board and shore based systems at near real-time when the standard error is above/below a certain number of error standard deviations”).
The feature of providing a notification step in which a determination result of the determination step is notified to a user would be obvious for the reasons set forth in the rejection of claim 1.

Per claim 12:
The rejection of claim 1 is incorporated and further, Toyama does not explicitly disclose an information displaying step in which the controller displays information of at least one of the measuring step, the first storing step, the second storing step, and the determination step on a display apparatus.
However, Bhattacharyya discloses in an analogous computer system an information displaying step in which the controller displays information of at least one of the measuring step, the first storing step, the second storing step, and the determination step on a display apparatus (Paragraph [0485] “outputting a signal dependent on whether a concurrent stream of data representing sensed or determined operating parameters of the system represent anomalous operation of the system”; Paragraph [0511] “a specific error message may be displayed 1016 and the model generation routine ended 1018”).
The feature of providing an information displaying step in which the controller displays information of at least one of the measuring step, the first storing step, the second storing step, and the determination step on a display apparatus would be obvious for the reasons set forth in the rejection of claim 1.

Per claim 13:
The rejection of claim 12 is incorporated and further, Toyama does not explicitly disclose a model information displaying step in which, in a case where the trigger event has occurred, the controller displays information of a model stored in the storage portion and/or an icon for instructing newly adding a model on the display apparatus.
However, Bhattacharyya discloses in an analogous computer system a model information displaying step in which, in a case where the trigger event has occurred, the controller displays information of a model stored in the storage portion and/or an icon for instructing newly adding a model on the display apparatus (Paragraph [0508] “If the required number of engine data rows 1008 are not available 1014 in the database 1010, an error message is displayed 1016 and the model generation routine ends 1018” ; Paragraph [0511] “a specific error message may be displayed 1016 and the model generation routine ended 1018”).
The feature of providing a model information displaying step in which, in a case where the trigger event has occurred, the controller displays information of a model stored in the storage portion and/or an icon for instructing newly adding a model on the display apparatus would be obvious for the reasons set forth in the rejection of claim 1.

Per claim 14:
The rejection of claim 13 is incorporated and further, Toyama does not explicitly disclose wherein, in the model information displaying step, the controller displays, on the display apparatus, information related to selection of feature value, information related to designation of the first period or the second period, and/or information distinguishing the second model from other models.
However, Bhattacharyya discloses in an analogous computer system wherein, in the model information displaying step, the controller displays, on the display apparatus, information related to selection of feature value, information related to designation of the first period or the second period, and/or information distinguishing the second model from other models (Paragraph [0510-0511] “after filtering 1030, the engine model(s) is generated using machine learning 1032. Algorithm 1 additionally details the data filtering and model(s) generation process in which the stability of predictor variables is determined and used as a filter for model input data…If too few data rows are available after filtering 1030, a specific error message may be displayed 1016”).
The feature of providing wherein, in the model information displaying step, the controller displays, on the display apparatus, information related to selection of feature value, information related to designation of the first period or the second period, and/or information distinguishing the second model from other models would be obvious for the reasons set forth in the rejection of claim 1.

Per claim 15:
15. The information processing method according to claim 4, further comprising a deviation degree displaying step in which the controller displays the deviation degrees on a display apparatus in time series (Paragraph [0033] “the data item set storing unit 104, in the case where the correlation calculated by the correlation calculating unit 105 is predetermined, it is not necessary to extract data items through the processing from the related data item classifying unit 102 to the data item set storing unit 104. In this case, the correlation calculating unit 105 calculates the correlation for the predetermined data item”).

Per claim 22:
22. A method of manufacturing a product in which the product is manufactured by using the information processing apparatus according to claim 16 and the mechanical equipment (Fig. 1 and related discussion).

Per claim 23:
23. A non-transitory computer-readable recording medium storing a control program that enables executing the information processing method according to claim 1 (Fig. 6 element 602 and related discussion).

Claims 16-20 is/are the apparatus/system claim corresponding to method claims 1, 11, 2 and 13-14 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1, 11, 2 and 13-14 respectively, as noted above.

Claims 21 is/are the apparatus/system claim corresponding to method claims 4+15 and rejected under the same rational set forth in connection with the rejection of claims 4+15 as noted above.


Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
USPN 20200209842 discloses Accuracy of unsupervised anomalous sound detection is improved using a small number of pieces of anomalous sound data. A threshold deciding part (13) calculates an anomaly score for each of a plurality of pieces of anomalous sound data, using a normal model learned with normal sound data and an anomaly model expressing the pieces of anomalous sound data, and decides a minimum value among the anomaly scores as a threshold. A weight updating part (14) updates, using a plurality of pieces of normal sound data, the pieces of anomalous sound data and the threshold, weights of the anomaly model so that all the pieces of anomalous sound data are judged as anomalous, and probability of the pieces of normal sound data being judged as anomalous is minimized.

USPN 9866161 discloses a method and system for monitoring an engine driven generator system (GMS) is provided herein. The system self-configures across generator types and manufacturers via a learning algorithm. Additional sensors are included in the system to provide a robust set of sensor data. Data analysis employed includes comparison to threshold levels, trending of historical data, and Wavelet analysis. A graphical touch screen is provided to users for both controlling the GMS and for viewing results. Monitoring results include operating conditions, existing faults, and warnings of undesirable conditions. Ethernet connections afford review of real time data, diagnostic feedback, and prognostic information at a central location. A sleep state of the GMS conserves generator battery life.

USPN 20210096532 discloses an information processing apparatus includes a controller. The controller is configured to obtain a measurement value of a sensor provided in mechanical equipment. The controller is configured to generate a first model by machine learning using the measurement value of the sensor measured in a first period of the mechanical equipment and store the first model in a storage portion. The controller is configured to generate a second model by machine learning using the measurement value of the sensor measured in a second period after a trigger event has occurred in the mechanical equipment and store the second model in the storage portion. The controller is configured to determine a state of the mechanical equipment by using the measurement value of the sensor measured in an evaluation period and the first model and the second model stored in the storage portion.

Isermann, Rolf. "Modeling and design methodology for mechatronic systems." 

Mokhtari, Sohrab, et al. "A machine learning approach for anomaly detection in industrial control systems based on measurement data." 

Akbari, Ali, and Roozbeh Jafari. "Transferring activity recognition models for new wearable sensors with deep generative domain adaptation." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satish Rampuria/Primary Examiner, Art Unit 2193